 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                      SOUTHERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                  Case No. 18-CR-1745-BAS
10
                                                ORDER DENYING EX PARTE
11                              Plaintiff,      EMERGENCY MOTION FOR
                                                JUDICIAL RECOMMENDATION
12                                              TO WARDEN OF FCI TERMINAL
                         vs.                    ISLAND FOR IMMEDIATE
13                                              RELEASE
14   ADOLPH GARZA (1),

15                              Defendant.

16

17         Mr. Garza, a 54-year old man, pled guilty to conspiracy to distribute MDMA
18
     (or ecstasy) via the dark web. At the time of his arrest, agents seized MDMA,
19
     psychedelic mushrooms, LSD and methamphetamine from Defendant’s residence.
20

21   Mr. Garza has no prior criminal record. After a guilty plea, this Court sentenced Mr.
22
     Garza to 24 months in custody, and he self-surrendered to serve this sentence on
23
     January 23, 2020. At the time of his self-surrender, he was in full compliance with all
24

25   of the conditions of his pre-trial release. He is seeking a recommendation to the
26
     Warden for his immediate release because of the COVID-19 virus.
27

28
 1
           The Court generally may not correct or modify a prison sentence once it has

 2   been imposed, unless expressly permitted by statute or Rule 35 of the Federal Rules of
 3
     Criminal Procedure. United States v. Penna, 319 F.3d 509, 511 (9th Cir. 2003).
 4

 5   Defendant cites to the new compassionate release provisions of the First Step Act, 18

 6   U.S.C. §3582(c)(1)(A)(i) which allows the Court to modify the term of imprisonment
 7
     for “extraordinary and compelling reasons” that “warrant such a deduction.” This
 8
 9   provision is only triggered, however, where (A) the Director of the Bureau of Prisons

10   files a motion; or (B) the defendant files a motion “after the defendant has fully
11
     exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring
12

13   a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

14   request by the warden of the defendant’s facility whichever is earlier.” 18 U.S.C.
15
     §3582(c)(1)(A). At least one court has relied on these provisions to deny a COVID-
16

17   19 related emergency request where there has been no effort to exhaust administrative
18   remedies. See United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL
19
     1450745, at *2 (N.D. Cal. Mar. 25, 2020) (rejecting defendant’s arguments that he
20

21   should not be required to exhaust and concluding “the court lacks authority to grant
22   relief under §3582(c)(1)(A)(i).”)
23
           Further, the Court lacks authority to designate home confinement. “The Bureau
24

25   of Prisons has the statutory authority to choose the locations where prisoners serve
26   their sentences.” United States v. Ceballos, 671 F.3d 852, 855 (9th Cir. 2011) (per
27
     curiam) (citing 18 U.S.C. §3621(b)). The recommendations of the sentencing court to
28
                                            -2-
 1
     the Bureau of Prisons for where the sentence should be served are only given non-

 2   binding weight. Id. “While a [district court] has wide discretion in determining the
 3
     length and type of sentence, the court has no jurisdiction to select the place where the
 4

 5   sentence will be served. Authority to determine place of confinement resides in the

 6   executive branch of government and is delegated to the Bureau of Prisons.” Id.
 7
     (quoting United States v. Dragna, 746 F.2d 457, 458 (9th Cir. 1984) (per curiam)); see
 8
 9   also Rodriguez v. Smith, 541 F.3d 1180, 1182 (9th Cir. 2008) (“Under 18 U.S.C.

10   §3621(b), the BOP has authority to designate the place of an inmates’ imprisonment.”)
11
           That said, the court has discretion to make a nonbinding recommendation to the
12

13   Bureau of Prisons. “However, the court need not make a recommendation when

14   asked to do so by the inmate but instead may defer to the BOP’s institutional
15
     expertise.” United States v. Shields, No. 12-CR-00410-BLF-1, 2018 WL 2728905, at
16

17   *2 (N.D. Cal. June 7, 2018).
18         In this case, the Court is mindful of the serious risk COVID-19 poses for prison
19
     inmates. The Court further finds that Mr. Garza, because he was able to comply with
20

21   all of the conditions of his pre-trial release and because he has no other criminal
22   record, is a low-risk to reoffend if he is released. However, issues such as Mr. Garza’s
23
     medical condition, the conditions and resources at Terminal Island (including the
24

25   availability of testing and treatment), and decisions as to which prisoners should be
26   released because of the COVID-19 epidemic are better left to the Bureau of Prisons
27

28
                                            -3-
 1
     and its institutional expertise. The Court encourages Mr. Garza to seek relief from the

 2   Bureau of Prisons.
 3
           For the foregoing reasons, the Court DENIES Defendant’s Emergency Ex Parte
 4

 5   Motion.

 6   Dated: March 27, 2020
 7
                                                 Cynthia Bashant
 8                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           -4-
